On Rehearing
VIOSCA, Justice ad hoc.
A rehearing was granted to review our former decree, which affirmed the judgment of the trial court denying plaintiff a preliminary injunction to restrain the picketing of its establishment by the defendants.
The facts of this case are fully stated in our original opinion herein, and in the case of Piegts v. Amalgamated Meat Cutters and Butchers’ Workmen of North America, Local Union # 437, Affiliated with the American Federation of Labor, 228 La. 131, 81 So.2d 835.
In the latter case, we held that a clause in the agreement proposed and submitted by the defendants, which the employer would not sign and for which the defendants went out on strike, was illegal and violated the Right-to-Worlc Act, LSA-R.S. 23:881 to 23:888, Act 252 of 1954, and, that, accordingly, the picketing was for an unlawful purpose. While an application for rehearing was pending, the Union withdrew this clause. We stated, in a Per Curiam, that the action of the defendants was equivalent to acquiescence and withdrawal of the application for rehearing. Accordingly, our original decree in the case of Piegts v. Amalgamated Meat Cutters and Butchers’ Workmen of North America, Local Union No. 437, Affiliated with the American Federation of Labor, supra, became the final judgment of this Court. Counsel for defendants have asked us to reconsider our ruling in that case and have called our attention to several criticisms of our ruling which appeared in various Law Review Notes and Comments.1 Conceding that we have a right to reconsider our ruling in spite of acquiescence in the judgment, since the matter was before *937us then only on an application for a preliminary injunction, nevertheless, we cannot now reconsider our ruling because Louisiana has repealed its Right-to-Work Law2 and the question will become moot before any decree rendered by this Court can become final. See, Hirt v. City of New Orleans, 225 La. 589, 73 So.2d 471.
In our original decision in the instant matter, we stated:
“ * * * inasmuch as this court has never finally determined that the employees’ demand initially declared to be illegal has resulted in the loss of their original employer-employee relationship (when they withdrew that demand the court did not consider their application for a rehearing on this point) it must be concluded that such employees have not lost that relationship and that they are entitled to reinstatement. * * * ”
Counsel for plaintiff contends that since the employer had no contract of employment with Baio and Ferina, or with any union representing them, their relationship was terminable at will, unless governed by statutory requirements, citing Russell v. White Oil Corporation, 162 La. 9, 110 So. 70; United Credit Co., Inc., v. Croswell Co., Inc. (In Re Bates), 219 La. 993, 54 So.2d 425.
Counsel for plaintiff further contends that Louisiana has no Labor Relations Act or other statute similar to the National Labor Relations Act, 29 U.S.C.A. § 151 et seq., under which reinstatement may be ordered by an Administrative Board.
This is not a suit by the employees to compel reinstatement. It is a proceeding by the employer to enjoin peaceful picketing by the employees and their union, on the ground that the picketing was for a purpose made unlawful by Louisiana’s 'Right-to-Work Law.
When we granted the writs in this case, under our supervisory jurisdiction, to review the ruling of the trial judge, the Right-to-Work Law had not been repealed. Here again we cannot rule on the legality of the picketing under that law, because the repealing act will be effective before any decree handed down by this Court can become final, and that issue will, likewise, be moot.
For the reasons assigned, the writs heretofore issued are recalled; all costs of this Court to be borne by plaintiff and costs of the district court to await determination of the case on its merits.
HAMITER and McCALEB, JJ., concur in the decree.

. 27 Mississippi Law Journal 147; 16 Louisiana Law Review 1878 Stanford Law Review 105; Labor Law Journal (CCH) July 1955 (Vol. 6, No. 7, July 1955).


. Act 16 of 1956.